Electronically Filed
                                                     Supreme Court
                                                     SCAD-14-0001333
                                                     05-AUG-2016
                                                     01:25 PM



                         SCAD-14-0001333


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 OFFICE OF DISCIPLINARY COUNSEL,

                           Petitioner,


                               vs.


                        ANDRÉ S. WOOTEN,

                           Respondent.



                       ORIGINAL PROCEEDING

           (ODC 11-025-8949, 11-065-8990, 12-041-9057)


                      ORDER OF REINSTATEMENT

       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,

    Circuit Judge To'oto'o, in place of Pollack, J., recused,
  and Circuit Judge Nakasone, in place of Wilson, J., recused)


          Upon consideration of the July 7, 2016 affidavit

submitted by Respondent André S. Wooten, the exhibits attached

thereto, Respondent Wooten’s supplemental July 12, 2016

submission to this court, the July 14, 2016 submission from the

Office of Disciplinary Counsel, the July 20, 2016 order of this

court, Respondent Wooten’s July 21 and July 27, 2016 submissions,

and the record, it appears Respondent Wooten has complied with

the requirements of Rule 2.16 of the Rules of the Supreme Court

of the State of Hawai'i (RSCH) and the requirements of the
December 11, 2015 order imposing upon him a six-month suspension


from the practice of law.   Therefore, 


          IT IS HEREBY ORDERED that, pursuant to RSCH Rule


2.17(b), Respondent Wooten is reinstated to the practice of law


in this jurisdiction, effective upon entry of this order. 


Respondent Wooten is admonished, however, that he must continue


to cooperate in successfully implementing the recommended


improvements to his practice set forth in the report by the


Practicing Attorneys Liability Management Society in order to


avoid possible additional discipline.


          DATED: Honolulu, Hawai'i, August 5, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Fa'auuga To'oto'o

                               /s/ Karen T. Nakasone




                                 2